internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 7-plr-109461-00 date date legend trust foundation estate land estate settlor co-trustee treasurer executor county state tax board camp trustees a b c d e m n o p dear we received your representative’s letter in behalf of trust foundation and estate dated in that letter as supplemented you request rulings concerning the tax status of the foundation and the estate_tax consequences of the proposed transfer of the land estate from the trust to the foundation under sec_501 and sec_2055 of the internal_revenue_code you are respectively the co-trustee treasurer and executor of the trust foundation and estate this letter responds to those requests the facts and representations submitted are summarized as follows prior to settlor’s death settlor created trust a revocable inter_vivos_trust containing land estate and substantial assets settlor’s intent was to preserve land estate as a museum and garden open to the public operating for exclusively charitable and educational_purposes to accomplish that intent settlor also created foundation a private tax exempt foundation on date a on date b the internal_revenue_service determined that foundation was both tax exempt under sec_501 of the code and a private_foundation under sec_509 settlor provided in trust that land estate was to be transferred within m months of his death to foundation provided that foundation had received the necessary tax exemption determinations and local permits during his lifetime settlor sought to obtain the conditional use permit required by county for land estate’s public use settlor died on date c before obtaining the permit until foundation receives the required use permit the foundation will be operated solely for the purposes of preserving and maintaining land estate for future use by the public and continuing to seek the permit for up to n years except for preservation activities and seeking the permit no business will be conducted on or related to the land estate unless and until a satisfactory conditional use permit is obtained whereupon direct public use will begin paragraph a of article iv of the trust provides that while the settlor lives and is competent he reserves the right to direct the distribution of all income from and the principal of the property held in trust such directions shall be in writing delivered to the trustees paragraph a of article vii of the trust provides in part that upon settlor’s death the entire trust estate shall be distributed as follows the trustees are directed to distribute land estate consisting of o acres to the foundation provided that foundation is in existence at the date of settlor’s death foundation has maintained compliance with all the internal_revenue_code and any other applicable legal requirements for tax exempt status and has received determination letters from the internal_revenue_service and state tax board confirming such status and foundation has obtained all land use permits from county and other applicable governmental agencies or bodies which are necessary to operate foundation in accordance with its stated purposes as set forth in its articles of incorporation and bylaws in the event all such status and permits have not been obtained within m months of the date of settlor’s death then land estate shall be distributed to camp camp received a determination_letter of exempt status from the internal_revenue_service effective date d the date of camp’s formation paragraph c of article iii of the trust provides in part that if foundation is not then in existence or has not then qualified as a tax exempt_organization then it is settlor’s intent that the trust set forth herein will act as a support_trust for camp or some other qualified_tax exempt nonprofit organization to which the land estate has been distributed the provisions of this trust document are to be construed in order to carry out the settlor’s intent camp has waived its right to receive land estate under the terms of trust and consents to the transfer of the land estate to foundation subject_to subsequent transfer to camp if a favorable ruling does not issue in response to this request or if the directors of foundation find that they are unable to commence actual use by the public of land estate as contemplate by the settlor prior to date e the trustees intend to carry out the settlor’s intent by transferring the land estate to the foundation upon receipt of a favorable response to this ruling_request accordingly trust foundation and estate seek rulings that foundation will qualify as a sec_501 nonprofit organization a private_foundation notwithstanding the fact that for up to n years the sole charitable purpose served is the preservation and maintenance of the land estate for eventual public use and that direct public use of the assets of foundation may not commence until the earlier of n years following settlor’s date of death or p days after a conditional use permit is issued authorizing direct public use provided all other requirements for sec_501 nonprofit private_foundation_status are satisfied by foundation and an estate_tax charitable deduction under sec_2055 will be allowable for the fair_market_value of land estate passing from trust to foundation issue sec_501 status sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for one or more charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that if in fact an organization is organized and operated exclusively for an exempt_purpose or purposes exemption will be granted to such an organization regardless of the purpose or purposes specified in its application_for exemption for example if an organization claims exemption on the grounds that it is educational exemption will not be denied if in fact it is charitable sec_1_501_c_3_-1 of the regulations example offers museums as an example of educational organizations the historic preservation act of u s c sec_461 sec_470 provides that it is a national policy to preserve for public use historic sites buildings and objects of national significance for the inspiration and benefit of the people of the united_states the act further states that the historical and cultural foundations of the nation should be preserved as a living part of our community life and development to give a sense of orientation to the american people revrul_75_470 1975_2_cb_207 provides that a nonprofit organization formed to promote an appreciation of history through the acquisition restoration and preservation of homes churches and public buildings having special historical or architectural significance and to open the structures for viewing by the general_public qualifies for exemption under sec_501 of the code revrul_76_204 1976_1_cb_152 provides that a nonprofit organization formed for the purpose of preserving the natural environment by acquiring by gift or purchase ecologically significant undeveloped land and either maintaining the land itself with limited public access or transferring the land to a government conservation agency by outright gift or being reimbursed by the agency for its cost qualifies for exemption under sec_501 of the code the foundation in its initial application described the charitable activity of preserving and maintaining land estate an historic building and the educational activity of operating land estate as a museum or similar organization based on the facts presented and the representations made the inability to presently satisfy the educational activity of providing immediate public access to the land estate would not have an adverse effect on the exempt status of the foundation the regulations require only that an organization be organized and operated exclusively for one or more of the purposes specified in sec_501 of the code the foundation will be conducting one such activity through preservation and maintenance of an historically significant property which alone would support its continued exemption the current political situation that presently limits public access to the land estate does not detract from the charitable nature of the preservation and maintenance of land estate for future public use issue estate_tax charitable deduction sec_2033 provides that the value of the gross_estate will include the value of all property to the extent of the interest therein of the settlor at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the settlor has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2055 provides in part that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers- to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office in this case foundation was determined to be a tax exempt charitable_organization on date b and as explained above the local political situation which currently limits public access to the land estate does not detract from foundation’s charitable nature moreover camp as the default recipient of land estate has also been determined to be an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 accordingly we conclude that the transfer of land estate from the trust to the foundation is deductible by the estate as a charitable_contribution under sec_2055 except as ruled above no opinion is expressed or implied as to the federal tax consequences of this transaction under any other provision of the code the ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to the estate’s form_706 united_states estate and generation-skipping_transfer_tax return and foundation and trust should keep a copy of this ruling for their tax records sincerely james c gibbons assistant to the chief branch office of the associate chief_counsel passthroughs and special industries
